DETAILED ACTION
Remarks
The instant application having Application Number 17/138,725 filed on December 30, 2020 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated March 21, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Objections
Claims 1, 3 and 5 are objected to because of the following informalities:  claims 1, 3 and 5 recites phrases “by a first device” and “by the first device”.  Please remove “by” from those phrases.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 15 recites the limitation of “computer-readable media”. The Applicant in page 22 paragraph [0063] of the specification specifies that computer storage medium includes “computer-readable media include, but are not limited to”.  With the broadest and reasonable interpretation of the claim in light of the specification “computer-readable media” as recited in claim 15 could be interpreted as software.  Therefore, the claims fail to place the invention squarely within one statutory class of invention.  As such, the claim is drawn to a form of software.  Software is not one of the four categories of invention and therefore this claim(s) is/are not statutory.  Therefore, claim 15 is rejected under 35 U.S.C. 101 for claiming non-statutory subject matter of signal per se.  
All claims dependent thereon, namely claims 16-20 fail to remedy these deficiencies, and are rejected for at least the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8-12 and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baset et al. (US Patent Publication No. 2019/0303621 A1, ‘Baset’, hereafter).

Regarding claim 1. Baset teaches a method to maintain a blockchain, comprising: 
by a first device participating in the blockchain, receiving an indication of an error in the blockchain being maintained by the first device (devices, networks and/or systems, which provide a solution to these problems by implementing a ledger validation thread that can validate previously stored blocks on a distributed ledger. The ledger validation thread may detect when a data block has become corrupted, Baset [0022]); 
by the first device, determining a defective block of the blockchain (devices, networks and/or systems, which provide a solution to these problems by implementing a ledger validation thread that can validate previously stored blocks on a distributed ledger. The ledger validation thread may detect when a data block has become corrupted, Baset [0022].  Fig. 1B illustrates a ledger validation thread interacting with a distributed ledger, …. The ledger validation thread may include a corruption detector module for detecting one or more data blocks on the ledger that have been corrupted, an affected blocks module for detecting which blocks on the ledger are affected, Baset [0030]); 
by the first device, receiving a replacement for the defective block from a second device (identifying a corrupted data block, the ledger validation thread may retrieve a replacement data block from another blockchain peer on the same channel, validate the replacement data block, and replace the corrupted data block with the validated replacement data block, Baset [0022].  A requester module for retrieving correct blocks for the corrupted blocks from one or more adjacent peer nodes, and a replacer module for replacing at least the corrupted data block with the replacement data block (and possibly replacing other trailing data blocks, Baset [0030], [0060] and Fig. 1B); and 
by the first device, determining a recalculated blockchain that includes the replacement for the defective block (the method may include selecting a blockchain peer from among a plurality of blockchain peers that have access to the distributed ledger, and retrieving a replacement data block from the selected peer. … in response to determining the replacement data block is valid, in the method may include replacing the corrupted data block with the replacement data block on the distributed ledger. In some embodiments, the previously stored validation block may be a block that has been previously stored in a backup copy of the ledger of a blockchain node executing the ledger validation thread, Baset [0060] and Fig. 5.  See also [0030]).
Regarding claim 2. Baset teaches , wherein the indication of the error in the blockchain is received from a head end device (ledger validation thread detect corrupted data block ….  became corrupted, Baset [0022]).
Regarding claim 3. Baset teaches , further comprising: by the first device, sending an indication of the recalculated blockchain to a head end device (the method may include selecting a blockchain peer from among a plurality of blockchain peers that have access to the distributed ledger, and retrieving a replacement data block from the selected peer. … in response to determining the replacement data block is valid, in the method may include replacing the corrupted data block with the replacement data block on the distributed ledger. In some embodiments, the previously stored validation block may be a block that has been previously stored in a backup copy of the ledger of a blockchain node executing the ledger validation thread, Baset [0060] and Fig. 5.  See also [0030]).  
Regarding claim 4. Baset teaches, wherein: determining the recalculated blockchain includes at least determining a hash value corresponding to the blockchain that includes the replacement for the defective block (hash value, Baset [0031-00360.  The replacement data block may be validated based on a hash value of the block which is obtained from a following data block within the chain of blocks, Baset [0060]).
Regarding claim 5. Baset teaches, further comprising: by the first device, requesting the replacement for the defective block from the second device (identifying a corrupted data block, the ledger validation thread may retrieve a replacement data block from another blockchain peer on the same channel, validate the replacement data block, and replace the corrupted data block with the validated replacement data block, Baset [0022].  A requester module for retrieving correct blocks for the corrupted blocks from one or more adjacent peer nodes, and a replacer module for replacing at least the corrupted data block with the replacement data block (and possibly replacing other trailing data blocks, Baset [0030], [0060] and Fig. 1B). 
Regarding claim 8. Baset teaches a network communication device, comprising: a radio configured to communicate with a plurality of other network communication devices; one or more processors communicatively coupled to the radio; and memory communicatively coupled to the one or more processors, the memory storing one or more instructions that, when executed by the one or more processors (A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method.  The system memory can include computer system readable media, Baset [000-0007], [0018], [0071-0072], [0075], [0079]), cause the one or more processors to perform operations comprising: 
although claim 8 directed to a network device, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the network device recited in claim 8. Therefore; claim 8 is rejected for at least the same reason as claim 1 above.
Regarding claims 9-12. the method steps of claims 2-5 substantially encompass the network device recited in claims 9-12.  Therefore, claims 9-12 are rejected for at least the same reason as claims 2-5 above.
Regarding claim 15. Baset teaches one or more computer-readable media storing computer-executable instructions that, when executed, cause one or more processors of a network communication device to perform operations (A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method, Baset [0006-0007], [0018], [0071], [0076-0077], [0079]) comprising: 
although claim 15 directed to a media, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the media recited in claim 15. Therefore; claim 15 is rejected for at least the same reason as claim 1 above.
Regarding claims 16-19. the method steps of claims 2-5 substantially encompass the media recited in claims 16-19.  Therefore, claims 16-19 are rejected for at least the same reason as claims 2-5 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baset et al. (US Patent Publication No. 2019/0303621 A1, ‘Baset’, hereafter) in view of Byrne et al. (US Patent Publication No. 2020/0045167 A1, ‘Byrne’, hereafter).

Regarding claim 6. Baset does not teach, wherein: the first device and the second device are nodes in a mesh network.  
However, Byrne teaches wherein: the first device and the second device are nodes in a mesh network (The recording of the session initiated by the device 34 is continuously validated via the blockchain network to remain within the multipath wireless mesh network, Byrne [0046]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Baset and Byrne before him/her, to modify Baset with the teaching of Byrne’s method of providing blockchain wireless services in a controlled environment.  One would have been motivated to do so for the benefit of providing blockchain wireless services in a controlled environment in order the amount of cost and complexity involved in maintaining the records and monitoring permissions of wireless service uses (Byrne, Abstract and [0007]).
Regarding claim 7. Baset as modified teaches, wherein: the first device and the second device are nodes in a mesh network and are configured to communicate with a head end device via an internet access point (The recording of the session initiated by the device 34 is continuously validated via the blockchain network to remain within the multipath wireless mesh network, Byrne [0046]).  
Regarding claims 13-14. the method steps of claims 6-7 substantially encompass the network device recited in claims 13-14.  Therefore, claims 13-14 are rejected for at least the same reason as claims 6-7 above.
Regarding claim 20. the method steps of claim 6 substantially encompass the media recited in claim 20.  Therefore, claim 20 is rejected for at least the same reason as claim 6 above.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168